Exhibit 10.12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[amexdrug10k20101231ex10-0921.jpg]
AIR COMMERCIAL REAL ESTATE ASSOCIATION
GUARANTY OF LEASE
WHEREAS, Condor Associates, LLC                       , hereinafter "Lessor",
and Amexdrug Corporation               , hereinafter "Lessee", are about to
execute a document entitled "Lease" dated February 22, 2011 concerning the
premises commonly known as7251 Condor St., Commerce, California
90040                     wherein Lessor will lease the premises to Lessee, and
WHEREAS, Jack Amin and Nora Amin                      hereinafter "Guarantors"
have a financial interest in Lessee, and
WHEREAS, Lessor would not execute the Lease if Guarantors did not execute and
deliver to Lessor this Guaranty of Lease.


NOW THEREFORE, in consideration of the execution of said Lease by Lessor and as
a material inducement to Lessor to execute said Lease, Guarantors hereby
jointly, severally, unconditionally and irrevocably guarantee the prompt payment
by Lessee of all rents and all other sums payable by Lessee under said Lease and
the faithful and prompt performance by Lessee of each and every one of the
terms, conditions and covenants of said Lease to be kept and performed by
Lessee.


It is specifically agreed by Lessor and Guarantors that (i) the terms of the
foregoing Lease may be modified by agreement between Lessor and Lessee, or by a
course of conduct, and (ii) said Lease may be assigned by Lessor or any assignee
of Lessor without consent or notice to Guarantors and that this Guaranty shall
guarantee the performance of said Lease as so modified,


This Guaranty shall not be released, modified or affected by the failure or
delay on the part of Lessor to enforce any of the rights or remedies of the
Lessor under said Lease.


No notice of default by Lessee under the Lease need be given by Lessor to
Guarantors, it being specifically agreed that the guarantee of the undersigned
is a continuing guarantee under which Lessor may proceed immediately against
Lessee and/or against Guarantors following any breach or default by Lessee or
for the enforcement of any rights which Lesser may have as against Lessee under
the terms of the Lease or at law or in equity.


Lessor shall have the right to proceed against Guarantors following any breach
or default by Lessee under the Lease without first proceeding against Lessee and
without previous notice to or demand upon either Lessee or Guarantors.


Guarantors hereby waive (a) notice of acceptance of this Guaranty. (b) demand of
payment, presentation and protest, (c) all right to assert or plead any statute
of limitations relating to this Guaranty or the Lease, (d) any right to require
the Lessor to proceed against the Lessee or any other Guarantor or any other
person or entity liable to Lessor, (e) any right to require Lessor to apply to
any default any security deposit or other security it may hold under the Lease,
(f) any right to require Lessor to proceed under any other remedy Lessor may
have before proceeding against Guarantors, (g) any right of subrogation that
Guarantors may have against Lessee,


Guarantors do hereby subordinate all existing or future indebtedness of Lessee
to Guarantors to the obligations owed to Lessor under the Lease and this
Guaranty.


If a Guarantor is married, such Guarantor expressly agrees that recourse may be
had against his or her separate property for all of the obligations hereunder.


The obligations of Lessee under the Lease to execute and deliver estoppel
statements and financial statements, as therein provided shall be deemed to also
require the Guarantors to do and provide the same to Lessor. The failure of the
Guarantors to provide the same to Lessor shall constitute a default under the
Lease.


The term "Lessor" refers to and means the Lessor named in the Lease and also
Lessor's successors and assigns. So long as Lessor's interest in the Lease, the
leased premises or the rents, issues and profits therefrom, are subject to any
mortgage or deed of trust or assignment for security, no acquisition by
Guarantors of the Lessor's interest shall affect the continuing obligation of
Guarantors under this Guaranty which shall nevertheless continue in full force
and effect for the benefit of the mortgagee, beneficiary, trustee or assignee
under such mortgage, deed of trust or assignment and their successors and
assigns.


The term "Lessee" refers to and means the Lessee named in the Lease and also
Lessee's successors and assigns.


Any recovery by Lessor from any other guarantor or insurer shall first be
credited to the portion of Lessee's indebtedness to Lessor which exceeds the
maximum liability of Guarantors under this Guaranty.

PAGE 1 OF 2
© 1996 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM GR-2-09/06E



 
 

--------------------------------------------------------------------------------

 


No provision of this Guaranty or right of the Lessor can be waived, nor can the
Guarantors be released from their obligations except in writing signed by the
Lessor.


Any litigation concerning this Guaranty shall be initiated in a state court of
competent jurisdiction in the county in which the leased premises are located
and the Guarantors consent to the jurisdiction of such court, This Guaranty
shall be governed by the laws of the State in which the leased premises are
located and for the purposes of any rules regarding conflicts of law the parties
shall be treated as if they were all residents or domiciles of such State.


In the event any action be brought by said Lessor against Guarantors hereunder
to enforce the obligation of Guarantors hereunder, the unsuccessful party in
such action shall pay to the prevailing party therein reasonable attorney's fee.
The attorney's fee award shall not be computed in accordance with any court fee
schedule, but shall be such as to full reimburse all attorney's fees reasonably
incurred.


If any Guarantor is a corporation, partnership, or limited liability company,
each individual executing this Guaranty on said entity's behalf represents and
warrants that he or she is duly authorized to execute this Guaranty on behalf of
such entity.  If this Form has been filled in, it has been prepared for
submission to your attorney for his approval. No representation or
recommendation is made by the AIR Commercial Real Estate Association, the real
estate broker or its agents or employees as to the legal sufficiency, legal
effect, or tax consequences of this Form or the transaction relating thereto.
 
Executed at Los Angeles, California
Jack Amin                  /s/ Jack Amin
On: February __, 2011
__________________________________________ 
Address:  9606 Royalton Drive
Nora Amin                 /s/ Nora Amin
Beverly Hills, California 90320
“GUARANTORS”

 
 
 
 
 


PAGE 2 OF 2
© 1996 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM GR-2-09/06E

 

--------------------------------------------------------------------------------

 